Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 5,6,8 and 14 - 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mao et al (CN 105511763 A) (English translation).
	As per claim 1, receiving, by processing circuitry of an information processing apparatus a scene switching instruction via an application interface- the application interface displaying a first scene including a to-be-teleported operation object: (Mao discloses a mobile device comprises an application interface displaying a first scene such as a game character object that is to be teleported or transferred to a different part of the map or game scene) (Mao 0105)
switching by the processing circuitry of the information processing apparatus the first scene displayed on the application interface to a second scene according to the scene switching instruction, the second scene including a target teleportation location object indicating a reference location to which the to-be-teleported operation object is to be transferred: (Mao discloses the system displaying the second scene such as the transfer destination according to the user making a touch input to effect transfer of a game character to another part of the game map.  Mao disclose the indication of a reference location such as a “differential display” as illustration #55) (Mao 0054, 0105)
receiving by the processing circuitry of the information processing apparatus, a touch operation performed on the target teleportation location object in the second scene: and (Moa discloses the user making touch input to cause an object teleportation) (Mao 0054, 0105)
In response to receiving the touch operation. performing, by the processing circuitry of the information processing apparatus a process of updating a coordinate of the to-be-teleported operation object to transfer the to-be-teleported operation object to the reference location indicated by the target teleportation location object in the second scene. (Mao discloses the transferring of the game character to the coordinates selected in the second scene) (Mao 0046, 0048, 0056, 0059, 0105)
	As per claim 2, receiving the scene switching instruction via a map on the application Interface. (Mao discloses the user performing a game character transfer wherein the user selects a destination based via a map on the application interface) (Mao 0046, 0105)
	As per claim 3, sending synchronization data to a server, to enable the server to perform a check according to the synchronization data; and receiving a confirmation from the server, the confirmation indicating that the check performed by the server on the synchronization data is passed. (Mao discloses device 12 performing a validity check to determine whether to perform the transfer to the destination) (Mao 0009, 0038, 0039)
As per claim 5, wherein a type of the target teleportation location object is one of a fixed teleportation location object type or a movable teleportation location object type, and the fixed teleportation location object type is provided with teleportation indication information at the second scene. (Mao discloses the object to be transferred or teleported is non-movable or movable such as a game character or an item) (Mao 0036, 0071).
As per claim 6, when the target teleportation location object touched in the second scene is of the movable teleportation location object type, adding a protection attribute to the target teleportation location object to prevent a state of the target teleportation location object from being changed during the process of updating the coordinate of the to-be-teleported operation object. the protection attribute including an immovable state, an attack disabled state. or an invisible state. (Mao discloses the use of a progress bar attribute that is added to the game character to be transferred prevents the object from being teleported until the progress bar is complete. The game character being teleporting suddenly drops into the current interface display when the progress bar is complete, this an invisibility attribute can be attributed to the character until they appear) (Mao 0064, 0105)
As per claim 8, Mao discloses: determining whether a teleportation function is available for the to-be-teleported operation object (Mao discloses the determining if the transfer location is valid and allowing the user to initiate the transfer by means of an icon button) (Mao 0105)
As per claim 14, A non-transitory computer-readable medium storing a program executable by a processor to perform the method according to claim 1. (Mao 0031).
Independent claim(s) 15 is/are anticipated by Mao based on the same analysis set forth for claim(s) 1, which are similar in claim scope.
Dependent claim(s) 16 is/are anticipated by Mao based on the same analysis set forth for claim(s) 2, which are similar in claim scope.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 9 and 17 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al (CN 105511763 A) (English translation) in view of  “Teleporting Script” forum https://forum.unity.com/threads/teleporting-script.106743/ (Various users), posted 10/2011.
As per claim 4, Mao fails to disclose:
when a plurality of teleportation location objects are touched at the same time by the touch operation in the second scene. determining one of the plurality of the teleportation location objects that is closest to the to-be-teleported operation object as the target teleportation location object.
However, user Karmarama  of “Teleporting Script” discloses a teleportation technique wherein a list or array of target teleportation locations are selected and checked to see which one is closest to the character or object to be spawned in (Teleporting Script, post#4).
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Mao in view of Teleporting Script to provide a touch selection operation wherein multiple destination locations are selected or listed and the closest destination location is chosen to be the target teleportation destination.  This would benefit the user as they can teleport a game object quickly when making a selection from the smaller environment map interface.
As per claim 9, 
wherein the receiving the scene switching instruction via the application interface comprises receiving a first instruction of switching a position of the to-be-teleported operation object via the application interface (Mao discloses a mobile device comprises an application interface displaying a first scene such as a game character object that is to be teleported or transferred to a different part of the map or game scene) (Mao 0105)
the switching the first scene displayed on the application interface to the second scene according to the scene switching instruction comprises switching the first scene on the application interface to a position switching map according to the first instruction… the position switching map comprising one or more candidate positions. (Mao discloses the system displaying the second scene such as the transfer destination according to the user making a touch input to effect transfer of a game character to another part of the game map.  Mao disclose the indication of a reference location such as a “differential display” as illustration #55) (Mao 0054, 0105)
the receiving the touch operation performed on the target teleportation location object in the second scene comprises receiving a second instruction corresponding to the touch operation ...on the displayed position switching map. and  (Moa discloses the user making touch input to cause an object teleportation) (Mao 0054, 0105)
the performing the process of updating the coordinate of the to-be-teleported operation object comprises switching the to-be-teleported operation object to a target position. (Mao discloses the transferring of the game character to the coordinates selected in the second scene) (Mao 0046, 0048, 0056, 0059, 0105)
Mao fails to disclose: 
…the position switching map comprising one or more candidate positions… or
… on the one or more candidate positions…
… and determining one of the one or more candidate positions to be the target teleportation location object…
However, user Karmarama  of “Teleporting Script” discloses a teleportation technique wherein a list or array of target teleportation locations (i.e. candidate positions) are selected and checked to see which one is closest to the character or object to be spawned in (Teleporting Script, post#4).
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Mao in view of Teleporting Script to provide a touch selection operation wherein multiple candidate destination locations are selected or listed and the closest destination location is chosen to be the target teleportation destination.  This would benefit the user as they can teleport a game object quickly when selecting from the smaller environment map interface comprising multiple teleporting destinations.
Dependent claim(s) 17 is/are made obvious by the combination of Mao and Teleporting Script based on the same analysis set forth for claim(s) 4, which are similar in claim scope.
As per claim 18 
receiving , by processing circuitry of an information processing apparatus, a first instruction of switching a position of a to-be-teleported operation object in a first scene via an application interface: (Mao discloses a mobile device comprises an application interface displaying a first scene such as a game character object that is to be teleported or transferred to a different part of the map or game scene) (Mao 0105)
displaying, by the processing circuitry of the information processing apparatus, a position switching map in response to receiving the first instruction, the position switching map (Mao discloses the system displaying the second scene such as the transfer destination according to the user making a touch input to effect transfer of a game character to another part of the game map.  Mao disclose the indication of a reference location such as a “differential display” as illustration #55) (Mao 0054, 0105)
receiving, by the processing circuitry of the information processing apparatus, a second instruction corresponding to a touch operation performed on the position switching map; and (Moa discloses the user making touch input to cause an object teleportation) (Mao 0054, 0105)
in response to receiving the second instruction, transferring, by the processing circuitry of the information processing apparatus, the to-be-teleported operation object in the first scene to a location in a second scene, the location in the second scene being a location of the largest teleportation location object corresponding …on the position switching map at which the touch operation corresponding to the second instruction is performed. (Mao discloses the transferring of the game character to the coordinates selected in the second scene) (Mao 0046, 0048, 0056, 0059, 0105)
Mao fails to disclose:
… including one or more candidate positions each corresponding to an icon of a target teleportation location object;
Or
… at one of the one or more candidate positions…
However, user Karmarama  of “Teleporting Script” discloses a teleportation technique wherein a list or array of target teleportation locations (i.e. candidate positions) are selected and checked to see which one is closest to the character or object to be spawned in (Teleporting Script, post#4).
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Mao in view of Teleporting Script to provide a touch selection operation wherein multiple candidate destination locations are selected or listed and the closest destination location is chosen to be the target teleportation destination.  This would benefit the user as they can teleport a game object quickly when selecting from the smaller environment map interface comprising multiple teleporting destinations.
As per claim 19, wherein the transferring the to-be-teleported operation object in the first scene to the location in the second scene is performed directly in response to receiving the second instruction. (Moa discloses the user making touch input to cause an object teleportation) (Mao 0054, 0105)
As per claim 20, a non-transitory computer-readable medium storing a program executable by a processor to perform the method according to claim 18. (Combination of Mao in view of Teleporting Script as applied to claim 18, Mao 0031)	
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al (CN 105511763 A) (English translation) in view of  “Town Portal Scroll” published 12/13/2016
	As per claim 7, Mao fails to disclose:
when the to-be-teleported operation object is under attack, becomes dead, or moves in the first scene during the process of updating the coordinate of the to-be-teleported operation object stopping the process of updating the coordinate of the to-be-teleported operation object.
However, Town Portal Scroll discloses the stopping of a teleportation operation upon the game character being interrupted or attacked by an enemy character (Town Portal Scroll, page 3, par 2 -3).
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Mao in view of Town Portal Scroll, to interrupt a teleportation operation upon getting attacked by an enemy.  This would be beneficial as the ability to teleport while in a crucial battle may give an opposing player an unfair advantage.
Claim(s) 10 - 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al (CN 105511763 A) (English translation) in view of “Teleporting Script” forum https://forum.unity.com/threads/teleporting-script.106743/ (Various users), posted 10/2011 in view of “Town Portal Scroll” published 12/13/2016.
As per claim 10,  Mao fails to disclose:
a coordinate position of a resource object of the to-be-teleported operation object, wherein the resource object has a same preset attribute as the to-be-teleported operation object.
However, Town Portal Scroll enables a game character to have the ability to be teleported to a position of a friendly building on their team wherein the building (i.e. resource object) has a status or attribute of “friendly” can be viewed as a same attribute of the to-be -teleported object and the destination location (Town Portal Scroll, page 2, par 3)
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Mao in view of Town Portal Scroll to teleport a player to a friendly building as this would enable them to escape an enemy quickly and regroup at a friendly site or location with the expectation of not being attacked
As per claim 11, wherein the switching the first scene on the application interface to the position switching map according to the first instruction comprises:
obtaining the coordinate position of the resource object of the ta-be-teleported operation object: displaying the position switching map on the application interface: and displaying an icon of the resource object at the coordinate position of the resource object of the to-be-teleported operation object on the position switching map. (Combination of Mao in view of Town Portal Scroll as applied to claims 1 and 11).
As per claim 12, determining a touch effective range of the second instruction corresponding to the touch operation; and determining a candidate position of the one or more candidate positions in the touch effective range of the second instruction as a target position. (Combination of Mao in view of Town Portal Scroll as applied to claims 1 and 11; Town Portal Scroll further discloses the use of a minimum and maximum effective range that teleporting targeting will operate within: Min distance =70 and max distance =575).
As per claim 13, determining whether the to-be-teleported operation object satisfies a preset condition for switching the position of the to-be-teleported operation object after receiving the first instruction via the application interface: and when the to-be-teleported operation object satisfies the preset condition, displaying the position switching map on the application interface. (Combination of Mao in view of Town Portal Scroll as applied to claims 1 and 9) (Town Portal Scroll teaches: If multiple heroes teleport to the same location within the check duration, the channeling time (i.e. present condition) increases for each successive hero. The first channel takes 3 seconds, the second 5 seconds, and all following channels take 0.5 seconds longer than the previous one) (Town Portal Scroll  “Notes”; page 2, par 5,6).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAW/               Examiner, Art Unit 3715
9/8/2022

/James S. McClellan/               Primary Examiner, Art Unit 3715